Title: To George Washington from Richard Peters, 20 January 1779
From: Peters, Richard
To: Washington, George


Sir
War Office [Philadelphia] Jany 20th 1779

I have the Honour of enclosing to your Excellency Copies of General St Clair’s Claim of Rank & of General Arnolds Letter in Consequence. Copies have also been interchangeably sent to the Parties. They are sent to your Excellency agreeably to the Usage in such Cases that you may take such Measures in the Matter as you shall deem expedient. I have the Honour to be with the greatest Respect your very obed. Servt
Richard PetersIn Behalf & By Order of the Board
